Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Allowable Subject Matter
2.	Claims 1-15 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-5 and 12-15
	None of the prior art of record teaches or suggests a method of printing images in liquid electrophotographic printer, said method comprising the steps of determining a first time at which a peak occurs in the measured current, the first time indicating that a printing substance is transferred from a point on a developing roller of the image development unit to a photo imaging member of the liquid electrophotographic printer at a first location within the image development unit, calculating a second time at which said point on the developing roller is expected to contact a cleaning roller within the image development unit, and at the second time, controlling a voltage applied to the cleaning roller to reduce the potential difference between the cleaner roller and the developing roller.
Claims 6-11
	None of the prior art of record teaches or suggests a liquid electrophotographic printer comprising a controller to determine a first time at which a peak occurs in the measured current, the first time indicating that the printing substance is transferred from a point on a developing roller to the photo imaging member at a first location within the image development unit, calculate a second time at which said point on the developing roller is expected to contact a cleaning roller, and at the second time, adjust the voltage applied to the cleaning roller to reduce the potential difference between the cleaner roller and the developing roller.
   
         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using

encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        11/20/21